Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application is in condition for allowance except for the presence of claims  directed to an invention non-elected without traverse.  Claims 1 and 16 are not generic claims because claim 1 requires a detachable sleeve element that encompasses the rotating element which is specific to the elected embodiment, and claim 16 requires the rotational lock operable to be attached to the left and right connector, the rotational lock selectively detachable from the left connector and the right connector with the left connector and the right connector both engaged with the rotating shaft. The non-elected embodiment has two separate locks rather than a lock that connects to both connectors. Accordingly, claims 4 and 18 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to teach, along with the other claim limitations, the sleeve element detachable from the pair of connecting pieces with the rotating element connected to the pair of connecting pieces (per claim 1) and the rotational lock selectively detachable from the left connector and the right connector with the left connector and the right connector both engaged with the rotating shaft (per claim 16). The closest prior art of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732